People v Warwick (2016 NY Slip Op 04081)





People v Warwick


2016 NY Slip Op 04081


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2015-04421
 (Ind. No. 14-00729)

[*1]The People of the State of New York, respondent,
vGeorge Warwick, appellant.


Marianne Karas, Thornwood, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Virginia A. Marciano and Laurie Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered April 21, 2015, convicting him of criminal impersonation in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention regarding his sentence is not preserved for appellate review (see CPL 470.05[2]; cf. People v Williams, _____ NY3d _____, 2016 NY Slip Op 02551, *1 [2016]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15[6][a]).
The defendant's contention that he was deprived of his right to the effective assistance of counsel at the sentencing cannot be reviewed without regard to matter dehors the record and, thus, is not properly before this Court on direct appeal (see People v Williams, 120 AD3d 721, 723-724).
BALKIN, J.P., DICKERSON, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court